In an action for specific performance of a lease, defendant landlord appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated March 26, 1984, which denied his motion for an order vacating a default judgment entered against him and restoring the action to the Trial Calendar.
Order affirmed, with costs.
While courts possess inherent discretionary power to open judgments and relieve defaults in the interest of justice (see, Machnick Bldrs. v Grand Union Co., 52 AD2d 655), that interest does not warrant such relief in the instant case. Special Term properly concluded that defendant was bound by the terms of a stipulation entered in open court with respect to the last adjourned date (CPLR 2104; Zioncheck v Zioncheck, 99 AD2d 563). Gibbons, J. P., Thompson, Weinstein and Brown, JJ., concur.